Citation Nr: 0620319	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  02-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability, prior to March 16, 2004, and a rating in 
excess of 20 percent from March 16, 2004, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from February 1988 to October 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO).


FINDINGS OF FACT

1.  Prior to March 16, 2004, the veteran's low back 
disability was manifested by moderate limitation of motion.

2.  The evidence of record does not indicate that the 
veteran's low back disability is manifested by severe 
limitation of motion, to include limitation of flexion to 30 
degrees or less, ankylosis, or neurological deficits.  


CONCLUSIONS OF LAW

1.  Prior to March 16, 2004, the criteria for a rating of 20 
percent, but no higher, for a low back disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (effective 
prior to September 26, 2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

2.  The criteria for a rating in excess of 20 percent for a 
low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003); 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2004, the VA sent a letter to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for a claim for an increased rating.  
Although there has not been any explicit effective date 
notice, in accord with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), no prejudice resulted from this lack of 
notice, nor has any prejudice been alleged.  Because the 
veteran is now rated at 20 percent throughout the pendency of 
this claim, and a higher rating has been denied, any question 
as to effective date is moot.  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, and provide examinations.  Additionally, all 
development requests in the December 2003 Board remand were 
fulfilled.

The veteran seeks a disability rating in excess of 10 percent 
prior to March 16, 2004, and a rating in excess of 20 percent 
from March 16, 2004 forward for a low back disability.  The 
Board notes that effective from September 26, 2003, 
disabilities of the thoracolumbar spine are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, DC 5235-5243 (2005).  Because 
this claim was filed prior to the amendment, both the "old" 
and "new" rating formulas must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  The new rating formulas may only be applied after 
September 26, 2003, however.  See Rhodan v. West, 12 Vet. 
App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999) (unpublished opinion).  

In considering limitation of motion, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  

The evidence of record indicates that the veteran presents a 
history of low back pain with radiating pain, herniated 
discs, and an assessment of sciatica.  There is no diagnosis 
of any neurological abnormality, to include intervertebral 
disc syndrome, however.  A January 2002 examination found no 
neurological deficits, and normal sensory function, motor 
function, and reflexes.  A November 2002 x-ray record 
reported intervertebral disc space appeared preserved, with 
no significant or minor abnormality.  A March 2004 
neurological consultation found no clear-cut evidence of 
active radiculopathy after electromyographic (EMG) and nerve 
conduction velocity (NCV) examinations.  Instead, the 
consultation report found that the results raised the 
possibility of a mild axonal peripheral neuropathy.  Based on 
the lack of evidence of any back-related neurological 
abnormalities, the rating codes pertaining to intervertebral 
disc syndrome will not be considered.  

A January 2002 compensation examination record reports 
findings that the veteran has normal posture and gait, with 
no muscle spasm or tenderness to the low back.  The veteran's 
range of motion of the lumbosacral spine was 60 degrees 
flexion, 35 degrees extension, 30 degrees right lateral, 40 
degrees left lateral, and 35 degrees rotation each direction.  
The examiner noted range of motion was limited by pain, but 
there was no additional limitation by fatigue, weakness, 
incoordination, or lack of endurance.  A corresponding x-ray 
record reports that the veteran had minimal degenerative 
arthritic changes with no evidence of fracture or 
dislocation.  

Although the January 2002 examination reported limited range 
of motion, subsequent treatment records from March 2002 
report the veteran had full range of motion, with no 
limitation, although there was mild tenderness.  

Another compensation examination was conducted in March 16, 
2004.  The record reports the veteran had lordosis of 10 
degrees, and he could forward flex to 45 degrees with the 
lordosis reversing slightly.  Extension was noted to be 30 
degrees, with a left tilt to 20 degrees, a right tilt to 30 
degrees, and rotation to 60 degrees.  The examiner noted 
that, at the time of the examination, the veteran was in "no 
acute distress."  The examiner did not report any further 
limitation of range of motion, though he did note that there 
are "times in the course of a month when the back pain plus 
the left sciatica will be sufficiently severe that the 
veteran will be unable to go to his job."  An addendum was 
subsequently provided by another physician who, after 
reviewing the examination report and the claims folder, 
interpreted the above statements to mean "there was no 
additional degree of loss of range of motion due to pain, 
weakness, or fatigability, although there was a history of 
flare-ups."  

Prior to March 16, 2004, the veteran is rated at 10 percent 
under the "old" diagnostic code (DC) 5295.  Based on the 
evidence of record, a 20 percent rating is warranted under 
the "old" DC 5292 for limitation of motion of the lumbar 
spine for this period.  As stated above, the January 2002 
compensation examination noted the veteran had limited range 
of motion due to pain.  Although the veteran's extension, 
lateral tilt, and rotation were not significantly limited, 
the veteran's flexion was limited to 60 degrees.  Based on 
the examiner's notation that 95 degrees flexion is normal 
(and the current regulations' interpretation of 90 degrees 
flexion as normal), and the examiner's finding of pain on 
motion, a 20 percent rating is warranted under DC 5295.  

The evidence of record does not support a rating in excess of 
20 percent at any time during the pendency of this claim.  A 
30 percent rating under DC 5292 requires a showing of severe 
limitation of motion, and a 40 percent rating under the 
"General Rating Formula for Disease and Injuries of the 
Spine" requires a finding of ankylosis or forward flexion 
limited to 30 degrees or less.  Although the January 2002 and 
March 2004 examination noted some limitation of motion, the 
range of motion for extension, lateral tilt, and rotation is 
within normal limits, and there is no finding of ankylosis.  
Additionally, although flexion is limited according to both 
examinations (to 60 degrees in 2002 and 45 degrees in 2004), 
the records indicate that neither, standing alone, warrants a 
30 percent rating, even after consideration of pain.  

Based on the lack of findings of ankylosis, listing, disk 
abnormality, abnormal movement, or a positive Goldthwaite's 
sign, a rating higher than 20 percent is also not warranted 
under any other rating code pertaining to the spine.  
Consequently, although the Board finds a rating of 20 percent 
is warranted prior to March 16, 2004, a rating in excess of 
20 percent is not warranted.  


ORDER

A rating of 20 percent, but no higher, for a low back 
disability, is granted for the period prior to March 16, 
2004.

A rating in excess of 20 percent for a low back disability is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


